Name: Commission Regulation (EEC) No 74/83 of 13 January 1983 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 12/ 14 Official Journal of the European Communities 14. 1 . 83 COMMISSION REGULATION (EEC) No 74/83 of 13 January 1983 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 1 7 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ;  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for expor ­ tation , and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third coun ­ tries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to desti ­ nation ; r Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Article 2 of Commission Regulation (EEC) No 1098 /68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (5), as last amended by Regulation (EEC) No 2283/81 (6), provides that the refund on products falling within subheading 04.02 B is equal to the sum of two components, the first representing the quantity of milk products and the second representing the quantity of added sucrose ; whereas, however, the latter component applies only if the added sucrose was produced from beet or cane harvested within the Community ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2429/72 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market, (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140 , 20 . 5 . 1982, p. 1 . ( }) OJ No L 155, 3 . 7 . 1968 , p. 1 . O OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 184, 29 . 7 . 1968 , p . 10 . 6 OJ No L 223, 8 . 8 . 1981 , p. 10 . 14. 1 . 83 Official Journal of the European Communities No L 12/ 15 intended for this purpose ; whereas, to avoid any confusion in interpretation , it should be specified that there will be no refund for these products which fall within heading No 04.04 ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas for the products falling within subheading 04.02 B II a) or 04.02 B II b) 1 with a fat content not exceeding 9-5 % by weight, the first component referred to above is fixed for 100 kilograms of the whole product ; whereas, for the other products falling within subheading 04.02 B, this component is calcu ­ lated by multiplying the basic amount by the milk product content of the product in question ; whereas this basic amount is the refund on one kilogram of milk products contained in the product ; Whereas the second component is calculated by multiplying the sucrose content of the product by the basic amount of the refund valid on the day of expor ­ tation for the products listed in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (') ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto. 2. There shall be no refunds for exports to Zone E for products falling within heading Nos 04.01 , 04.02, 04.03 and 23.07 of the Common Customs Tariff. Article 2 This Regulation shall enter into force on 14 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. No L 12/ 16 Official Journal of the European Communities 14. 1 . 83 ANNEX to the Commission Regulation of 13 January 1983 fixing the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 0110 05 4-32 (2) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0110 15 6-79 (3) Of a fat content, by weight, exceeding 3 % 0110 20 910 b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 0110 25 4-32 (2) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 011035 6-79 (3) Of a fat content, by weight, exceeding 3 % 0110 40 910 II. Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1-5 % 0130 10 4-32 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0130 22 6-79 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 9-10 2. Exceeding 4 % 0140 00 10-65 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1 -5 % 0150 10 4-32 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0150 21 6-79 (cc) Of a fat content, by weight, exceeding 3 % 0150 31 910 2. Exceeding 4 % 0160 00 10-65 ex B. Other, excluding whey, of a fat content, by weight (l) : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % 0200 05 13-74 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % 0200 11 21-31 (c) Of a fat content, by weight, exceeding 17 % 0200 21 32-13 14. 1 . 83 Official Journal of the European Communities No L 12/ 17 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.01 (cont 'd) 0300 12 38-31 0300 13 59-94 0300 20 66-12 0400 11 75-39 0400 22 1 10-93 II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % for exports to :  Zone C 2  Other destinations (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % for exports to :  Zone C 2  Other destinations (c) Of a fat content, by weight, exceeding 39 % for exports to :  Zone C 2  Other destinations / III . More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % for exports to :  Zone C 2  Other destinations (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % for exports to :  Zone C 2  Other destinations (c) Of a fat content, by weight, exceeding 80 % for exports to :  Zone C 2  Other destinations Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1-5 % 2. Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17% but not exceeding 25 % (dd) Of a fat content, by weight, exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % (bb) Of a fat content, by weight, exceeding 28 % 0400 30 129-46 04.02 0620 00 0720 00 0720 20 0720 30 0720 40 0820 20 0820 30 47-50 47-50 69-79 76-88 86-00 87-08 88-32 No L 12/ 18 Official Journal of the European Communities 14. 1 . 83 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 90-17 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 102-33 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 105-70 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 119-39 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 129-24 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 139-08 b) Other, of a fat weight content : 1 . Not exceeding 1-5 % 1020 00 47-50 2. Exceeding 1-5 % but not exceeding 27% : (aa) Of a fat content, by weight, not exceeding 11 % 1120 10 47-50 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 1120 20 69-79 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 76-88 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 86-00 3 . Exceeding 27 % but not exceeding 29 % : I (aa) Of a fat content, by weight, not exceeding 28 % 1220 20 87-08 (bb) Of a fat content, by weight, exceeding 28 % 1220 30 88-32 4. Exceeding 29 % : I (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 90-17 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 102-33 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 105-70 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 119-39 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 129-24 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 139-08 14. 1 . 83 Official Journal of the European Communities No L 12/ 19 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2-5 kg or less and of a fat content by weight not exceeding 1 1 % : 1 . Of a fat content, by weight, not exceeding 8-9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 %, by weight 1420 12  (22) Exceeding 3 % , by weight 1420 22 910 (bb) Of 1 5 % or more and of a fat content : (11 ) Not exceeding 3 %, by weight 1420 50  (22) Exceeding 3 % , by weight, but not exceeding 74 % 1420 60 15-89 (33) Exceeding 7-4 % 1420 70 21-71 2. Other, of a non fat lactic dry matter content : (aa) Of less than 15%, by weight 1520 10 18-22 (bb) Of 1 5 % or more, by weight 1520 20 25-75 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8-9 % 1630 00 9-10 (33) Exceeding 8-9 % , by weight, but not exceeding 11 % 1630 10 18-22 (44) Exceeding 1 1 %, by weight, but not exceeding 21 % 1630 20 22-86 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1630 30 for exports to : \  Zone C 2 \   Other destinations 38-31 (66) Exceeding 39 % 1630 40 for exports to :  Zone C 2   Other destinations li 66-12 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1630 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1630 60 15-89 (33) Exceeding 7-4 % , by weight, but not exceeding 8-9 % 1630 70 21-71 (44) Exceeding 8-9 % 1630 80 25-75 2. Exceeding 45 % 1720 00 for exports to :  Zone C 2 \   Other destinations 75-39 No L 12/20 Official Journal of the European Communities 14. 1 . 83 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1-5 % 2220 00 ? 04750 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2320 10 04750 (4) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 1 7 % 2320 20 0-6979 0 per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0-7688 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 0-8600 0 per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 0-8600 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 l-0233 (4) per kg 2. Other, of a fat content, by weight : I aa) Not exceeding 1 -5 % 2520 00 0-4750 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2620 10 0-4750 (4) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2620 20 0-6979 (4) per kg (33) Of a fat content, by weight, exceeding 1 7 % but not exceeding 25 % 2620 30 0-7688 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2620 40 0-8600 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2720 10 0-8600 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2720 20 1 0233 0 per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : 14. 1 . 83 Official Journal of the European Communities No L 12/21 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont'd) ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 %, by weight 2810 11 -0 per kg (22) Exceeding 3 % by weight 2810 12 0-0910 (4) per kg (bb) Of 1 5 % or more 2810 15 12-95 0 (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 26-62 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 70 12-95 0 (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 76 26-62 0 (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0-1977 0 per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 for exports to :  Zone C 2  Other destinations 0-3831 0 per kg (ee) Of a fat content, by weight, exceeding 39 % for exports to :  Zone C 2  Other destinations 2910 90 0-6612 0 per kg 2. Exceeding 45 % for exports to :  Zone C 2  Other destinations 3010 00 0-7539 O per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : ( I) Of a fat content, by weight, of 62 % or more, but less than 78 % For exports to :  Zone C 1  Zone C 2  Other destinations 3110 03 102-07 102-07 No L 12/22 Official Journal of the European Communities 14. 1 . 83 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.03 (cont'd) (II) Of a fat content, by weight, of 78 % or more but less than 80 % 3110 16 For exports to :  Zone C 1 128-41  Zone C 2   Other destinations 12841 (III) Of a fat content, by weight, of 80 % or more, but less than 82 % 3110 22 For exports to :  Zone C 1 131-71  Zone C 2   Other destinations 131-71 (IV) Of a fat content, by weight, of 82 % or more 3110 32 For exports to :  Zone C 1 135-00  Zone C 2   Other destinations 135-00 B. Other, of a fat content, by weight : (I) Not exceeding 99-5 % 3210 10 For exports to :  Zone C 1 135-00  Zone C 2   Other destinations 135-00 (II) Exceeding 99-5 % " 3210 20I For exports to : \  Zone C 1 \ 194-00  Zone C 2 II   Other destinations 194-00 04.04 Cheese and curd (*) Q : I ex A. Emmentaler and Gruyere, not grated or powdered : l (I) Pieces packed in vacuum or in inert gas, of a net weight of less than 7-5 kg 3800 40I For exports to : l  Zone D, Ceuta, Melilla and Andorra Il 84-89  Zone E 33-10  Canada II   Liechtenstein and Switzerland   Austria   Other destinations \ 116-36 (II) Other 3800 60 For exports to :  Zone D, Ceuta, Melilla and Andorra li 84-89  Zone E   Canada ||   Liechtenstein and Switzerland   Austria   Other destinations 116-36 14. 1 . 83 Official Journal of the European Communities No L 12/23 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) ex C. Blue-veined cheese, not grated or powdered, other than Roquefort 4000 00 for exports to :  Austria II  Zone D, Ceuta, Melilla and Andorra 85-06  Zone E II   Canada II   Other destinations I 96-87 D. Processed cheese , not grated or powdered, of a fat content, by I weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) Not exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % 4410 05 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 7-84  Zone E I 1-91  Canada I   Switzerland I   Other destinations l 14-55 (2) Of 33 % or more but less than 38 % 4410 10 for exports to :  Austria II   Zone D, Ceuta, Melilla and Andorra II 19-50  Zone E 4-77  Canada II   Switzerland II   Other destinations 36-30 (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : I (aa) Less than 20 % 4410 20 for exports to : l  Austria   Zone D, Ceuta, Melilla and Andorra II 19-50  Zone E 4-77  Canada   Switzerland   Other destinations 36-30 (bb) Of 20 % or more 4410 30 for exports to :  Austria II   Zone D, Ceuta, Melilla and Andorra II 28-96  Zone E 7-04  Canada   Switzerland II   Other destinations I 53-65 No L 12/24 Official Journal of the European Communities 14. 1 . 83 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) (4) Of 43 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 20 % 4410 40 for exports to : \  Austria  Zone D, Ceuta, Melilla and Andorra 19-50  Zone E 4-77  Canada \   Switzerland   Other destinations 36-30 (bb) Of 20 % or more but less than 40 % 4410 50 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra \ 28-96  Zone E 7-04 \  Canada   Switzerland l   Other destinations 53-65 (cc) Of 40 % or more 4410 60 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra l 42-31  Zone E \ 10-29  Canada \   Switzerland l   Other destinations \ 78-35 ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra \ 19-50  Zone E || 4-77  Canada   Switzerland l   Other destinations 36-30 (2) Of 38 % or more but less than 43 % j 4510 20 for exports to :  Austria I   Zone D, Ceuta, Melilla and Andorra 28-96  Zone E Il 7-04  Canada \   Switzerland   Other destinations Il 53-65 (3) Of 43 % or more but less than 46 % 4510 30 for exports to :  Austria li   Zone D, Ceuta, Melilla and Andorra 42-31  Zone E 10-29  Canada   Switzerland li   Other destinations 78-35 14. 1 . 83 Official Journal of the European Communities No L 12/25 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (4) Of 46 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 55 % 4510 40 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 42-31  Zone E 10-29  Canada I   Switzerland   Other destinations 78-35 (bb) Of 55 % or more 4510 50 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 50-19  Zone E 12-21  Canada   Switzerland   Other destinations 92-95 II . Exceeding 36 % 4610 00 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 50-19  Zone E 12-21  Canada   Switzerland   Other destinations 92-95 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non- fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano 4710 11 for exports to : \  Zone D, Ceuta, Melilla and Andorra I 13000  Zone E 100-00  Canada 80-00  Switzerland 90-00  Other destinations 146-32 (2) Fiore Sardo and Pecorino manufactured exclusively from sheep milk 4710 17 for exports to :  Zone D, Ceuta, Melilla and Andorra 150-00  Zone E 150-00  Canada 102-52  Switzerland 105-03  Other destinations 172-64 (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more 4710 22 for exports to :  Zone D, Ceuta, Melilla and Andorra 100-00  Zone E 50-00  Canada 50-00  Switzerland 60-00  Other destinations 106-20 No L 12/26 14. 1 . 83Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more 4850 00 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 5919  Zone E 17-99  Canada   Switzerland   Other destinations 109-56 ex 2. Other, of a fat content, by weight, in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) 5120 12 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 25-62  Zone E 8-33  Canada \   Switzerland   Other destinations 47-54 (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) 5120 16 for exports to : \  Austria   Zone D, Ceuta, Melilla and Andorra \ 29-52  Zone E l 9-58  Canada II   Switzerland \   Other destinations || 72-99 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) 5120 22 for exports to : \\  Austria   Zone D, Ceuta, Melilla and Andorra \\ 35-25  Zone E II 11-44  Canada   Switzerland   Other destinations 87-08 (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Montasio, Provolone, Ragusano 5120 31 for exports to : I  Zone D, Ceuta, Melilla and Andorra 61-19  Zone E 100-00  Canada 80-00  Switzerland 42-66  Other destinations 130-00 14. 1 . 83 Official Journal of the European Communities No L 12/27 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (22) Danbo, Edam, Fontal , Fontina, Fynbo, Gouda, Havarti , Maribo, SamsÃ ¸, Tilsit 5120 44 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 78-44  Zone E   Canada   Switzerland   Other destinations 100-41 (33) Butterkase, Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 5120 54 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 78-44  Zone E   Canada   Switzerland   Other destinations 86-81 (44) Cantal, Cheshire, Wensleydale, Lanca ­ shire, Double Gloucester, Blarney 5120 58 for exports to : \  Austria   Zone D, Ceuta, Melilla and Andorra 59-19  Zone E 20-00  Canada   Switzerland \   Other destinations \ 102-30 (55) Salted ricotta, of a fat content, by weight, of 30 % or more 5120 59 for exports to : || I  Zone E Il 6-20  Canada Il   Other destinations li 47-27 (66) Feta 5120 82 for exports to :  Zone D, Ceuta, Melilla and Andorra I 44-01  Zone E || 10-71  Canada ||   Switzerland \   Jordan, Iraq, Iran, the Arabian Penin ­ sula and Mediterranean countries except Zone D 84-11  Other destinations 79-11 (77) Colby, Monterey 5120 83 for exports to :  Austria  I  Zone D, Ceuta, Melilla and Andorra 59-19  Zone E 13-45 I  Canada   Switzerland   Other destinations 102-30 No L 12/28 Official Journal of the European Communities 14. 1 . 83 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (88) Kefalotyri , Kefalograviera and Kasseri manufactured exclusively from sheep's and/or goats' milk 5120 84 for exports to :  Zone D, Ceuta, Melilla and Andorra 6119  Zone E 100-00  Canada 8000  Switzerland 42-66  Other destinations 130-00 (99) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % 5120 87 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra l 59-19  Zone E 17-99  Canada   Switzerland   Other destinations 102-30 (bbb) Exceeding 52 % but not exceeding 62 % 5120 92 for exports to : \  Austria   Zone D, Ceuta, Melilla and Andorra 78-44  Zone E   Canada \   Switzerland   Other destinations 100-41 ex c) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % 5121 11 For exports to :  Austria \   Zone D, Ceuta, Melilla and Andorra Il   Zone E II   Canada   Switzerland and Liechtenstein Il   Other destinations Il 14-65 (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % 5121 20 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra II   Zone E ||   Canada ||   Switzerland and Liechtenstein   Other destinations 26-46 14. 1 . 83 Official Journal of the European Communities No L 12/29 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (22) Of 70 % or more For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations 5121 30 33-29 (cc) Other 5121 40  2. Other : (aa) Cottage cheese 5121 50  (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % 5121 60 For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations 2646 (22) Of 70 % or more 5121 70 For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations 33-29 (cc) Other 5121 80  ex II . Other (excluding cheeses produced from whey) : I ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % 5310 05 For exports to :  Zone E  Canada  Other destinations 5-00 56-52 (2) Of 80 % or more but less than 85 % 5310 11 For exports to :  Zone E  Canada  Other destinations 6-67 75-36 (3) Of 85 % or more but less than 95 % 5310 22 For exports to :  Zone E  Canada  Other destinations 7-08 80-07 (4) Of 95 % or more 5310 31 For exports to :  Zone E  Canada  Other destinations 7-92 89-49 No L 12/30 Official Journal of the European Communities 14 . 1 . 83 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products, excluding special compound feedingstuffs (9) : I. Containing starch, or glucose or glucose syrup : a) Containing no starch or containing 10 % or less , by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23 15-20 (cc) 40 % or more but less than 50 % 5700 33 19-95 (dd) 50 % or more but less than 60 % 5700 42 24-70 (ee) 60 % or more but less than 70 % 5700 52 29-45 (ff) 70 % or more 5700 62 34-20 (4) Containing 75 % or more , by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5800 13  (bb) 30 % or more but less than 40 % 5800 23 15-20 (cc) 40 % or more but less than 50 % 5800 32 19-95 (dd) 50 % or more but less than 60 % 5800 42 24-70 (ee) 60 % or more but less than 70 % 5800 52 29-45 (ff) 70 % or more but less than 75 % 5800 62 34-20 (gg) 75 % or more but less than 80 % 5800 72 36-58 (hh) 80 % or more 5800 82 38-95 II . Containing no starch, glucose or glucose syrup, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (a) 50 % or more but less than 60 % 5900 12 24-70 (b) 60 % or more but less than 70 % 5900 22 29-45 (c) 70 % or more but less than 80 % 5900 32 34-20 (d) 80 % or more 5900 42 38-95 14. 1 . 83 Official Journal of the European Communities No L 12/31 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 1 00 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 1 00 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes. Q In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. f) 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or fish oil and/or fish liver oil and/or more than 6 grams of iron (as ferrous sulphate) and/or more than 1-2 grams of copper (as copper sulphate) in 100 kg of product. N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 2283/81 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain , Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People 's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.